DETAILED ACTION
This office action is a response to the application 17/180,650 filed on February 19, 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al. U.S. Patent Application Publication 2021/0227403, hereinafter Tsui, in view of Sridhar U.S. Patent Application Publication 2012/0320766, hereinafter Sridhar.

Regarding Claim 1, Tsui discloses a method at a network node for compensating for inter-frequency coverage disparity between multiple cells operating across a coverage area of a wireless communications network by performing coverage shaping via an antenna at a transmission point (Abstract; Figure 1-4, 11 and 12), the method comprising: 
determining a disparity in signal coverage over the coverage area between a first cell and a second cell, the first cell and the second cell operating over the coverage area (Paragraph [0045] Monitoring of downlink path loss distributions to insure desired coverage as well as performance metrics met; Paragraph [0050 and 0062-0064] Monitoring the inter-frequency (inter-layer) handover success rates to determine whether performance is acceptable. Monitoring layer path loss distributions to check for coverage equality of the layers; After some number of iterations, a desired level of coverage equalization is obtained with acceptable handover success rates and layer path loss distributions.), 
wherein the first cell operates at a different frequency spectrum or frequency band from the second cell (Figure 1; Paragraph [0033-0034 and 0047] multiple radio access technology system including 4G new radio (NR) systems and LTE)
and wherein the network node determines the disparity in signal coverage by analyzing network data collected for the first and second cells (Paragraph [0045] Monitoring of downlink path loss distributions to insure desired coverage as well as performance metrics met; Paragraph [0050 and 0062-0064] Monitoring the inter-frequency (inter-layer) handover success rates to determine whether performance is acceptable. Monitoring layer path loss distributions to check for coverage equality of the layers; After some number of iterations, a desired level of coverage equalization is obtained with acceptable handover success rates and layer path loss distributions.); 
determining when the disparity in signal coverage meets a set criterion; and when the disparity in signal coverage meets the set criterion, adjusting coverage shape of one of the first cell and the second cell over the coverage area to reduce the disparity (Paragraph [0050 and 0062-0064] Monitoring the inter-frequency (inter-layer) handover success rates to determine whether performance is acceptable. Monitoring layer path loss distributions to check for coverage equality of the layers; After some number of iterations, a desired level of coverage equalization is obtained with acceptable handover success rates and layer path loss distributions; Paragraph [0047] Often, within a cell there are many user devices on one layer (frequency band) or relatively few layers, and relatively few users on another layer or layers. Such a layer imbalance can result in a poor user experience on the crowded layer(s). Operation 402 of FIG. 4 represents attempting to equalize the coverage of each layer by adjusting one or more of the antenna parameters, via azimuth adjustment, (available for adaptive antennas), electrical elevation changes (for gradual adjustments, taking on the order of 30 seconds to a minute to complete), digital tilt (providing a near instantaneous elevation change) and beam shape (providing a near-instantaneous beam shape change). The antenna parameter changes results in sufficient coverage for handovers to different frequency bands (the layers) in the cell to improve the layer balance. It should be noted that not only the serving cell antennas can be adjusted, but neighbor cells (base stations), which influence the coverage via interference, can also be adjusted, such as to tilt down the neighbor base station antenna(s) to provide a cleaner signal on the serving cell's layer(s). Machine learning or the like can be applied to help learn/train antenna parameter and other data for any given cell and for clusters of cells.); 
wherein the adjusting of the coverage shape is performed by tilting signal coverage of the antenna at the transmission point (Paragraph [0030, 0047, 0071-0079] Adjusting the antenna parameter data can comprise adjusting at least one of: an antenna azimuth, an antenna elevation, a digital antenna tilt, or a digital beam shape, and wherein the operations further comprise increasing equalization of layer coverage comprising at least one of: further adjusting the antenna parameter data, adjusting a digital tilt or adjusting a digital beam shape. Further operations can comprise attempting to equalize layer coverage of cell layers by adjusting at least one of: an antenna azimuth, an antenna elevation, a digital antenna tilt, or a digital beam shape.).
Tsui readily discloses the limitations of Claim 17 but may not go into specific detail regarding disparity in signal coverage in which determining a disparity in signal coverage over the coverage area between a first cell and a second cell, the first cell and the second cell operating over the coverage area wherein the first cell operates at a different frequency spectrum or frequency band from the second cell  and determining when the disparity in signal coverage meets a set criterion; and when the disparity in signal coverage meets the set criterion, adjusting coverage shape of one of the first cell and the second cell over the coverage area to reduce the disparity.
However, Sridhar more specifically teaches disparity in signal coverage in which determining a disparity in signal coverage over the coverage area between a first cell and a second cell, the first cell and the second cell operating over the coverage area wherein the first cell operates at a different frequency spectrum or frequency band from the second cell  and determining when the disparity in signal coverage meets a set criterion; and when the disparity in signal coverage meets the set criterion, adjusting coverage shape of one of the first cell and the second cell over the coverage area to reduce the disparity (Figure 2-4; Paragraph [0031] FIG. 4 conceptually illustrates one exemplary embodiment of a method 400 of coordinating access nodes when a sleeping cell is detected in a wireless communication network. a cell outage is detected (at 405) by one or more cells in the wireless communication network. For example, a cell (eNB_A) may detect that a nearby cell (eNB_B) has gone into outage on a specific carrier, subset of carriers, radio access technology, or combination thereof. Neighboring cells such as eNB_A can detect (at 405) a sleeping cell through the comparison of statistics of certain events, like handovers over a period of time. The neighboring cell eNB_A decides (at 410) to compensate for the sleeping cell through modification of its antenna tilt to provide coverage over the coverage hole detected for the sleeping cell eNB_B. In one embodiment, the level of tilt may be determined or gauged using UE measurement feedback such as measurements of radio link failures (RLFs). The neighboring cell eNB_A may then tilt its antenna until the measured values of the RLFs are less than a threshold value. For example, in embodiments of the wireless communication system that implement 3G and 4G base stations, the choice of antenna tilt is a tradeoff between providing adequate coverage while meeting the capacity and QoE requirements of individual UEs within the cell for the various carriers, e.g., as indicated by a packet delay budget and/or a measured packet loss error rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsui with the teachings of Sridhar. Sridhar provides a solution which enables providing sleeping cell compensation techniques not to consider the impact of execution of the compensation algorithm on the other algorithms that are in operation on the base station, so that unexpected interactions can occur and lower the quality of experience (QoE) of the users served on the base stations, and any degradation in the QoE of the users can be reduced or avoided, thus supporting a higher and more consistent level of QoE and improving performance for users (Sridhar Abstract; Paragraph [0001-0006]).

Regarding Claim 2, Tsui in view of Sridhar disclose the method according to Claim 1. Tsui in view of Sridhar further disclose wherein the adjusting the coverage shape is performed by tilting the signal coverage at an antenna for one of the first cell and second cell having less signal coverage over the coverage area than the cell having more signal coverage (Tsui Paragraph [0047 and 0071-0079] Attempting to equalize the coverage of each layer by adjusting one or more of the antenna parameters, via azimuth adjustment, (available for adaptive antennas), electrical elevation changes (for gradual adjustments, taking on the order of 30 seconds to a minute to complete), digital tilt (providing a near instantaneous elevation change) and beam shape (providing a near-instantaneous beam shape change). The antenna parameter changes results in sufficient coverage for handovers to different frequency bands (the layers) in the cell to improve the layer balance. It should be noted that not only the serving cell antennas can be adjusted, but neighbor cells (base stations), which influence the coverage via interference, can also be adjusted, such as to tilt down the neighbor base station antenna(s) to provide a cleaner signal on the serving cell's layer(s). Machine learning or the like can be applied to help learn/train antenna parameter and other data for any given cell and for clusters of cells; Sridhar Paragraph [0022 and 0031] One or more of the other cells 210(2-4) may therefore adjust their coverage patterns to compensate for the lost coverage, or hole in the coverage area, that results from the sleeping cell. However, modifying the coverage area, e.g., by modifying an antenna tilt to provide coverage in the sleeping cell 210(1), could degrade the QoE of existing users such as users that are being served by the cells 210(2-4); The neighboring cell eNB_A decides (at 410) to compensate for the sleeping cell through modification of its antenna tilt to provide coverage over the coverage hole detected for the sleeping cell eNB_B. In one embodiment, the level of tilt may be determined or gauged using UE measurement feedback such as measurements of radio link failures (RLFs). The neighboring cell eNB_A may then tilt its antenna until the measured values of the RLFs are less than a threshold value. For example, in embodiments of the wireless communication system that implement 3G and 4G base stations, the choice of antenna tilt is a tradeoff between providing adequate coverage while meeting the capacity and QoE requirements of individual UEs within the cell for the various carriers, e.g., as indicated by a packet delay budget and/or a measured packet loss error rate.).

Regarding Claim 7, Tsui in view of Sridhar disclose the method according to Claim 2. Tsui in view of Sridhar further disclose wherein the first cell operates utilizing a first radio access technology and the second cell operates utilizing a second radio access technology (Tsui Paragraph [0033] multiple radio access technology system including 4G new radio (NR) systems and LTE; Sridhar Paragraph [0022-0031] Various radio access technologies).

Regarding Claim 8, Tsui in view of Sridhar disclose the method according to Claim 7. Tsui in view of Sridhar further disclose  wherein the one of the first cell and second cell having less signal coverage initially over the coverage area operates utilizing 5.sup.th Generation (5G)/New Radio (NR) radio access technology and wherein the cell having more signal coverage over the coverage area operates utilizing Long Term Evolution (LTE) radio access technology (Tsui Paragraph [0033] multiple radio access technology system including 4G new radio (NR) systems and LTE; Sridhar Paragraph [0022-0031] Various radio access technologies).

Regarding Claim 9, Tsui discloses a network node to compensate for inter-frequency coverage disparity between multiple cells operating across a coverage area of a wireless communications network by performing coverage shaping via an antenna at a transmission point (Abstract; Figure 1-4, 11 and 12), the network node comprising: 
a processor; and a memory comprising instructions which, when executed by the processor (Figure 11 and 12; Paragraph [0093-0127]), cause the network node to: 
determine a disparity in signal coverage over the coverage area between a first cell and a second cell, the first cell and the second cell operating over the coverage area (Paragraph [0045] Monitoring of downlink path loss distributions to insure desired coverage as well as performance metrics met; Paragraph [0050 and 0062-0064] Monitoring the inter-frequency (inter-layer) handover success rates to determine whether performance is acceptable. Monitoring layer path loss distributions to check for coverage equality of the layers; After some number of iterations, a desired level of coverage equalization is obtained with acceptable handover success rates and layer path loss distributions.),
wherein the first cell operates at a different frequency spectrum or frequency band from the second cell (Figure 1; Paragraph [0033-0034 and 0047] multiple radio access technology system including 4G new radio (NR) systems and LTE)
and wherein the network node determines the disparity in signal coverage by analyzing network data collected for the first and second cells (Paragraph [0045] Monitoring of downlink path loss distributions to insure desired coverage as well as performance metrics met; Paragraph [0050 and 0062-0064] Monitoring the inter-frequency (inter-layer) handover success rates to determine whether performance is acceptable. Monitoring layer path loss distributions to check for coverage equality of the layers; After some number of iterations, a desired level of coverage equalization is obtained with acceptable handover success rates and layer path loss distributions.),
determine when the disparity in signal coverage meets a set criterion; and when the disparity in signal coverage meets the set criterion, to adjust coverage shape of one of the first cell and the second cell over the coverage area to reduce the disparity (Paragraph [0050 and 0062-0064] Monitoring the inter-frequency (inter-layer) handover success rates to determine whether performance is acceptable. Monitoring layer path loss distributions to check for coverage equality of the layers; After some number of iterations, a desired level of coverage equalization is obtained with acceptable handover success rates and layer path loss distributions; Paragraph [0047] Often, within a cell there are many user devices on one layer (frequency band) or relatively few layers, and relatively few users on another layer or layers. Such a layer imbalance can result in a poor user experience on the crowded layer(s). Operation 402 of FIG. 4 represents attempting to equalize the coverage of each layer by adjusting one or more of the antenna parameters, via azimuth adjustment, (available for adaptive antennas), electrical elevation changes (for gradual adjustments, taking on the order of 30 seconds to a minute to complete), digital tilt (providing a near instantaneous elevation change) and beam shape (providing a near-instantaneous beam shape change). The antenna parameter changes results in sufficient coverage for handovers to different frequency bands (the layers) in the cell to improve the layer balance. It should be noted that not only the serving cell antennas can be adjusted, but neighbor cells (base stations), which influence the coverage via interference, can also be adjusted, such as to tilt down the neighbor base station antenna(s) to provide a cleaner signal on the serving cell's layer(s). Machine learning or the like can be applied to help learn/train antenna parameter and other data for any given cell and for clusters of cells.); 
wherein to adjust the coverage shape is performed by tilting signal coverage of the antenna at the transmission point (Paragraph [0030, 0047, 0071-0079] Adjusting the antenna parameter data can comprise adjusting at least one of: an antenna azimuth, an antenna elevation, a digital antenna tilt, or a digital beam shape, and wherein the operations further comprise increasing equalization of layer coverage comprising at least one of: further adjusting the antenna parameter data, adjusting a digital tilt or adjusting a digital beam shape. Further operations can comprise attempting to equalize layer coverage of cell layers by adjusting at least one of: an antenna azimuth, an antenna elevation, a digital antenna tilt, or a digital beam shape.).
Tsui readily discloses the limitations of Claim 9 but may not go into specific detail regarding disparity in signal coverage in which determining a disparity in signal coverage over the coverage area between a first cell and a second cell, the first cell and the second cell operating over the coverage area wherein the first cell operates at a different frequency spectrum or frequency band from the second cell  and determining when the disparity in signal coverage meets a set criterion; and when the disparity in signal coverage meets the set criterion, adjusting coverage shape of one of the first cell and the second cell over the coverage area to reduce the disparity.
However, Sridhar more specifically teaches disparity in signal coverage in which determining a disparity in signal coverage over the coverage area between a first cell and a second cell, the first cell and the second cell operating over the coverage area wherein the first cell operates at a different frequency spectrum or frequency band from the second cell  and determining when the disparity in signal coverage meets a set criterion; and when the disparity in signal coverage meets the set criterion, adjusting coverage shape of one of the first cell and the second cell over the coverage area to reduce the disparity (Figure 2-4; Paragraph [0031] FIG. 4 conceptually illustrates one exemplary embodiment of a method 400 of coordinating access nodes when a sleeping cell is detected in a wireless communication network. a cell outage is detected (at 405) by one or more cells in the wireless communication network. For example, a cell (eNB_A) may detect that a nearby cell (eNB_B) has gone into outage on a specific carrier, subset of carriers, radio access technology, or combination thereof. Neighboring cells such as eNB_A can detect (at 405) a sleeping cell through the comparison of statistics of certain events, like handovers over a period of time. The neighboring cell eNB_A decides (at 410) to compensate for the sleeping cell through modification of its antenna tilt to provide coverage over the coverage hole detected for the sleeping cell eNB_B. In one embodiment, the level of tilt may be determined or gauged using UE measurement feedback such as measurements of radio link failures (RLFs). The neighboring cell eNB_A may then tilt its antenna until the measured values of the RLFs are less than a threshold value. For example, in embodiments of the wireless communication system that implement 3G and 4G base stations, the choice of antenna tilt is a tradeoff between providing adequate coverage while meeting the capacity and QoE requirements of individual UEs within the cell for the various carriers, e.g., as indicated by a packet delay budget and/or a measured packet loss error rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsui with the teachings of Sridhar. Sridhar provides a solution which enables providing sleeping cell compensation techniques not to consider the impact of execution of the compensation algorithm on the other algorithms that are in operation on the base station, so that unexpected interactions can occur and lower the quality of experience (QoE) of the users served on the base stations, and any degradation in the QoE of the users can be reduced or avoided, thus supporting a higher and more consistent level of QoE and improving performance for users (Sridhar Abstract; Paragraph [0001-0006]).

Regarding Claim 10, Tsui in view of Sridhar disclose the network node according to Claim 9. Tsui in view of Sridhar further disclose wherein to adjust the coverage shape further comprises, the network node to tilt the signal coverage of an antenna for one of the first cell and second cell having less signal coverage over the coverage area than the other cell (Tsui Paragraph [0047 and 0071-0079] Attempting to equalize the coverage of each layer by adjusting one or more of the antenna parameters, via azimuth adjustment, (available for adaptive antennas), electrical elevation changes (for gradual adjustments, taking on the order of 30 seconds to a minute to complete), digital tilt (providing a near instantaneous elevation change) and beam shape (providing a near-instantaneous beam shape change). The antenna parameter changes results in sufficient coverage for handovers to different frequency bands (the layers) in the cell to improve the layer balance. It should be noted that not only the serving cell antennas can be adjusted, but neighbor cells (base stations), which influence the coverage via interference, can also be adjusted, such as to tilt down the neighbor base station antenna(s) to provide a cleaner signal on the serving cell's layer(s). Machine learning or the like can be applied to help learn/train antenna parameter and other data for any given cell and for clusters of cells; Sridhar Paragraph [0022 and 0031] One or more of the other cells 210(2-4) may therefore adjust their coverage patterns to compensate for the lost coverage, or hole in the coverage area, that results from the sleeping cell. However, modifying the coverage area, e.g., by modifying an antenna tilt to provide coverage in the sleeping cell 210(1), could degrade the QoE of existing users such as users that are being served by the cells 210(2-4); The neighboring cell eNB_A decides (at 410) to compensate for the sleeping cell through modification of its antenna tilt to provide coverage over the coverage hole detected for the sleeping cell eNB_B. In one embodiment, the level of tilt may be determined or gauged using UE measurement feedback such as measurements of radio link failures (RLFs). The neighboring cell eNB_A may then tilt its antenna until the measured values of the RLFs are less than a threshold value. For example, in embodiments of the wireless communication system that implement 3G and 4G base stations, the choice of antenna tilt is a tradeoff between providing adequate coverage while meeting the capacity and QoE requirements of individual UEs within the cell for the various carriers, e.g., as indicated by a packet delay budget and/or a measured packet loss error rate.).

Regarding Claim 15, Tsui in view of Sridhar disclose the network node according to Claim 10. Tsui in view of Sridhar further disclose wherein the first cell to operate utilizing a first radio access technology and the second cell to operate utilizing a second radio access technology (Tsui Paragraph [0033] multiple radio access technology system including 4G new radio (NR) systems and LTE; Sridhar Paragraph [0022 -0031] Various radio access technologies).

Regarding Claim 16, Tsui in view of Sridhar disclose the network node according to Claim 15. Tsui in view of Sridhar further disclose wherein the one of the first cell and second cell having less signal coverage initially over the coverage area to operate utilizing 5.sup.th Generation (5G)/New Radio (NR) radio access technology and wherein the cell having more signal coverage over the coverage area to operate utilizing Long Term Evolution (LTE) radio access technology (Tsui Paragraph [0033] multiple radio access technology system including 4G new radio (NR) systems and LTE; Sridhar Paragraph [0022-0031] Various radio access technologies).

Regarding Claim 17, Tsui discloses a non-transitory computer readable storage medium comprising instructions which, when executed by a processor, are capable of causing a network node for compensating for inter-frequency coverage disparity between multiple cells operating across a coverage area of a wireless communications network by performing coverage shaping via an antenna at a transmission point (Abstract; Figure 1-4, 11 and 12), to perform operations comprising: 
determining a disparity in signal coverage over the coverage area between a first cell and a second cell, the first cell and the second cell operating over the coverage area (Paragraph [0045] Monitoring of downlink path loss distributions to insure desired coverage as well as performance metrics met; Paragraph [0050 and 0062-0064] Monitoring the inter-frequency (inter-layer) handover success rates to determine whether performance is acceptable. Monitoring layer path loss distributions to check for coverage equality of the layers; After some number of iterations, a desired level of coverage equalization is obtained with acceptable handover success rates and layer path loss distributions.)
wherein the first cell operates at a different frequency spectrum or frequency band from the second cell (Figure 1; Paragraph [0033-0034 and 0047] multiple radio access technology system including 4G new radio (NR) systems and LTE)
and wherein the network node determines the disparity in signal coverage by analyzing network data collected for the first and second cells (Paragraph [0045] Monitoring of downlink path loss distributions to insure desired coverage as well as performance metrics met; Paragraph [0050 and 0062-0064] Monitoring the inter-frequency (inter-layer) handover success rates to determine whether performance is acceptable. Monitoring layer path loss distributions to check for coverage equality of the layers; After some number of iterations, a desired level of coverage equalization is obtained with acceptable handover success rates and layer path loss distributions.)
determining when the disparity in signal coverage meets a set criterion; and when the disparity in signal coverage meets the set criterion, adjusting coverage shape of one of the first cell and the second cell over the coverage area to reduce the disparity (Paragraph [0050 and 0062-0064] Monitoring the inter-frequency (inter-layer) handover success rates to determine whether performance is acceptable. Monitoring layer path loss distributions to check for coverage equality of the layers; After some number of iterations, a desired level of coverage equalization is obtained with acceptable handover success rates and layer path loss distributions; Paragraph [0047] Often, within a cell there are many user devices on one layer (frequency band) or relatively few layers, and relatively few users on another layer or layers. Such a layer imbalance can result in a poor user experience on the crowded layer(s). Operation 402 of FIG. 4 represents attempting to equalize the coverage of each layer by adjusting one or more of the antenna parameters, via azimuth adjustment, (available for adaptive antennas), electrical elevation changes (for gradual adjustments, taking on the order of 30 seconds to a minute to complete), digital tilt (providing a near instantaneous elevation change) and beam shape (providing a near-instantaneous beam shape change). The antenna parameter changes results in sufficient coverage for handovers to different frequency bands (the layers) in the cell to improve the layer balance. It should be noted that not only the serving cell antennas can be adjusted, but neighbor cells (base stations), which influence the coverage via interference, can also be adjusted, such as to tilt down the neighbor base station antenna(s) to provide a cleaner signal on the serving cell's layer(s). Machine learning or the like can be applied to help learn/train antenna parameter and other data for any given cell and for clusters of cells.); 
wherein adjusting of the coverage shape is performed by tilting signal coverage of the antenna at the transmission point (Paragraph [0030, 0047, 0071-0079] Adjusting the antenna parameter data can comprise adjusting at least one of: an antenna azimuth, an antenna elevation, a digital antenna tilt, or a digital beam shape, and wherein the operations further comprise increasing equalization of layer coverage comprising at least one of: further adjusting the antenna parameter data, adjusting a digital tilt or adjusting a digital beam shape. Further operations can comprise attempting to equalize layer coverage of cell layers by adjusting at least one of: an antenna azimuth, an antenna elevation, a digital antenna tilt, or a digital beam shape.).	
Tsui readily discloses the limitations of Claim 17 but may not go into specific detail regarding disparity in signal coverage in which determining a disparity in signal coverage over the coverage area between a first cell and a second cell, the first cell and the second cell operating over the coverage area wherein the first cell operates at a different frequency spectrum or frequency band from the second cell  and determining when the disparity in signal coverage meets a set criterion; and when the disparity in signal coverage meets the set criterion, adjusting coverage shape of one of the first cell and the second cell over the coverage area to reduce the disparity.
However, Sridhar more specifically teaches disparity in signal coverage in which determining a disparity in signal coverage over the coverage area between a first cell and a second cell, the first cell and the second cell operating over the coverage area wherein the first cell operates at a different frequency spectrum or frequency band from the second cell  and determining when the disparity in signal coverage meets a set criterion; and when the disparity in signal coverage meets the set criterion, adjusting coverage shape of one of the first cell and the second cell over the coverage area to reduce the disparity (Figure 2-4; Paragraph [0031] FIG. 4 conceptually illustrates one exemplary embodiment of a method 400 of coordinating access nodes when a sleeping cell is detected in a wireless communication network. a cell outage is detected (at 405) by one or more cells in the wireless communication network. For example, a cell (eNB_A) may detect that a nearby cell (eNB_B) has gone into outage on a specific carrier, subset of carriers, radio access technology, or combination thereof. Neighboring cells such as eNB_A can detect (at 405) a sleeping cell through the comparison of statistics of certain events, like handovers over a period of time. The neighboring cell eNB_A decides (at 410) to compensate for the sleeping cell through modification of its antenna tilt to provide coverage over the coverage hole detected for the sleeping cell eNB_B. In one embodiment, the level of tilt may be determined or gauged using UE measurement feedback such as measurements of radio link failures (RLFs). The neighboring cell eNB_A may then tilt its antenna until the measured values of the RLFs are less than a threshold value. For example, in embodiments of the wireless communication system that implement 3G and 4G base stations, the choice of antenna tilt is a tradeoff between providing adequate coverage while meeting the capacity and QoE requirements of individual UEs within the cell for the various carriers, e.g., as indicated by a packet delay budget and/or a measured packet loss error rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsui with the teachings of Sridhar. Sridhar provides a solution which enables providing sleeping cell compensation techniques not to consider the impact of execution of the compensation algorithm on the other algorithms that are in operation on the base station, so that unexpected interactions can occur and lower the quality of experience (QoE) of the users served on the base stations, and any degradation in the QoE of the users can be reduced or avoided, thus supporting a higher and more consistent level of QoE and improving performance for users (Sridhar Abstract; Paragraph [0001-0006]).

Claims 3, 5, 6, 11, 13, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Sridhar as applied to claim 1, 10 and 17 above, and further in view of Bernhard et al. U.S. Patent Application Publication 2006/0068849, hereinafter Bernhard.

Regarding Claim 3, Tsui in view of Sridhar disclose the method according to Claim 1. Tsui in view of Sridhar disclose antenna tilting but fail to disclose wherein the adjusting the coverage shape is performed by determining an antenna tilt angle for one of the first cell and the second cell having higher signal coverage over the coverage area, using the tilt angle of the cell having the higher signal coverage as a reference tilt angle, determining a maximum down-tilt angle from the reference tilt angle for the other cell, and setting an antenna tilt angle for the other cell between the reference tilt angle and the maximum down-tilt angle.
However, Bernhard more specifically teaches wherein the adjusting the coverage shape is performed by determining an antenna tilt angle for one of the first cell and the second cell having higher signal coverage over the coverage area, using the tilt angle of the cell having the higher signal coverage as a reference tilt angle (Figure 3-5 and 7; Paragraph [0016] the radiation pattern may be adapted by changing the down-tilt of the antenna. The basic effect of adaptively controlling the down-tilt of the antenna is the interference control in the area of the cell as well as in the neighbor cells. Interference may be radiated to the area where the coverage (e.g., service) can be supported. In case the cell shrinks, thus reducing the service area, the interference may be autonomously limited to that area. As a consequence of adaptively controlling the interference, the load in the network can also be balanced autonomously. If the antenna down-tilt is changed, the handover region between the cells will also change), 
determining a maximum down-tilt angle from the reference tilt angle for the other cell, and setting an antenna tilt angle for the other cell between the reference tilt angle and the maximum down-tilt angle (Paragraph [0045-0049] If the load in one cell increases, the down-tilt of the antenna may be increased. This may cause less interference to the neighbor cells such that the overall load carried in the network can still be accommodated. Owing to the fact that the neighbor cells still use less restrictive settings for the down-tilt, they can accommodate the traffic of the users in the border areas. As a further advantage, no changes to handover algorithms may be required, as the measured pilot signal power is coupled to the antenna tilt. When the down-tilt is increased, the handover region may move towards the cell center (e.g., the coverage and the footprint become smaller at the same time). For values of load between zero and about 50% of the maximum load, the tilt of the antenna is maintained constant at a minimum value MIN. For load values between 50% and 80% of maximum load the tilt is increased as a linear function of load up to a maximum value MAX, and for load values greater that 80% of maximum load the tilt may be maintained at the maximum value MAX. The antenna down-tilt may be varied between a minimum and a maximum value as defined or configured during network/cell planning. In the embodiment shown in FIG. 6, a linear relationship is assumed between a cell load of 50% to 80%. Alternatively, other (non-linear) functions could be applied and the antenna down-tilt could be varied over the entire range from 0% to 100% cell load. This scheme can be further enhanced by letting the radio network controller control the down-tilt as a function of the overall traffic situation in the network. In this case, further parameters (for example, location of the mobile stations within the cells and the condition in neighbor cells) can be taken into account when selecting the optimal down-tilt angle, leading to a self-optimizing network; That is an antenna tilt angle is selected for the other cell between the reference tilt angle and the maximum down-tilt angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsui in view of Sridhar with the teachings of Bernhard. Bernhard provides a solution in which interference in the network is decreased by automatically adapting the radiation pattern without operator intervention, thereby increasing the overall capacity of the network (Bernhard Abstract; Paragraph [0001-0013]).

Regarding Claim 5, Tsui in view of Sridhar and Bernhard disclose the method according to Claim 3. Tsui in view of Sridhar and Bernhard further disclose collecting the network data associated with the operation of the first cell and the second cell utilizing a Self-Organizing Network (SON) associated with the wireless communications network (Tsui Paragraph [0077] Self-optimizing networking devices; Sridhar Paragraph [0003 and 0019] The access nodes may be configured as elements of a self-organizing network (SON)).

Regarding Claim 6, Tsui in view of Sridhar and Bernhard disclose the method according to Claim 3. Tsui in view of Sridhar and Bernhard further disclose collecting further network data associated with the operation of the first cell and the second cell after setting the antenna tilt angle; and adjusting operational parameters, based on the further network data, to further improve operational parameters for operating the adjusted other cell (Tsui Paragraph [0047] Adjustment of multiple antenna parameters aside from setting an antenna tilt; Figure 5-6; Paragraph [0051-0059] Various adjustments of operational parameters including steering edge traffic to one or more neighboring cells; Sridhar Figure 4; Paragraph [0033-0040] Triggered algorithms after the antenna tilt compensation in which various load balancing and other operational parameters may be adjusted).

Regarding Claim 11, Tsui in view of Sridhar disclose the network node according to Claim 9. Tsui in view of Sridhar disclose antenna tilting but fail to disclose wherein to adjust the coverage shape further comprises, the network node to determine an antenna tilt angle for one of the first cell and the second cell having higher signal coverage over the coverage area, use the tilt angle of the cell having the higher signal coverage as a reference tilt angle, determine a maximum down-tilt angle from the reference tilt angle for the other cell, and set an antenna tilt angle for the other cell between the reference tilt angle and the maximum down-tilt angle.
However, Bernhard teaches wherein to adjust the coverage shape further comprises, the network node to determine an antenna tilt angle for one of the first cell and the second cell having higher signal coverage over the coverage area, use the tilt angle of the cell having the higher signal coverage as a reference tilt angle (Figure 3-5 and 7; Paragraph [0016] the radiation pattern may be adapted by changing the down-tilt of the antenna. The basic effect of adaptively controlling the down-tilt of the antenna is the interference control in the area of the cell as well as in the neighbor cells. Interference may be radiated to the area where the coverage (e.g., service) can be supported. In case the cell shrinks, thus reducing the service area, the interference may be autonomously limited to that area. As a consequence of adaptively controlling the interference, the load in the network can also be balanced autonomously. If the antenna down-tilt is changed, the handover region between the cells will also change), 
determine a maximum down-tilt angle from the reference tilt angle for the other cell, and set an antenna tilt angle for the other cell between the reference tilt angle and the maximum down-tilt angle (Paragraph [0045-0049] If the load in one cell increases, the down-tilt of the antenna may be increased. This may cause less interference to the neighbor cells such that the overall load carried in the network can still be accommodated. Owing to the fact that the neighbor cells still use less restrictive settings for the down-tilt, they can accommodate the traffic of the users in the border areas. As a further advantage, no changes to handover algorithms may be required, as the measured pilot signal power is coupled to the antenna tilt. When the down-tilt is increased, the handover region may move towards the cell center (e.g., the coverage and the footprint become smaller at the same time). For values of load between zero and about 50% of the maximum load, the tilt of the antenna is maintained constant at a minimum value MIN. For load values between 50% and 80% of maximum load the tilt is increased as a linear function of load up to a maximum value MAX, and for load values greater that 80% of maximum load the tilt may be maintained at the maximum value MAX. The antenna down-tilt may be varied between a minimum and a maximum value as defined or configured during network/cell planning. In the embodiment shown in FIG. 6, a linear relationship is assumed between a cell load of 50% to 80%. Alternatively, other (non-linear) functions could be applied and the antenna down-tilt could be varied over the entire range from 0% to 100% cell load. This scheme can be further enhanced by letting the radio network controller control the down-tilt as a function of the overall traffic situation in the network. In this case, further parameters (for example, location of the mobile stations within the cells and the condition in neighbor cells) can be taken into account when selecting the optimal down-tilt angle, leading to a self-optimizing network; That is an antenna tilt angle is selected for the other cell between the reference tilt angle and the maximum down-tilt angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsui in view of Sridhar with the teachings of Bernhard. Bernhard provides a solution in which interference in the network is decreased by automatically adapting the radiation pattern without operator intervention, thereby increasing the overall capacity of the network (Bernhard Abstract; Paragraph [0001-0013]).

Regarding Claim 13, Tsui in view of Sridhar and Bernhard disclose the network node according to Claim 11. Tsui in view of Sridhar and Bernhard further disclose wherein the network node to further collect the network data associated with the operation of the first cell and the second cell utilizing a Self-Organizing Network (SON) associated with the wireless communications network (Tsui Paragraph [0077] Self-optimizing networking devices; Sridhar Paragraph [0003 and 0019] The access nodes may be configured as elements of a self-organizing network (SON)).

Regarding Claim 14, Tsui in view of Sridhar and Bernhard disclose the network node according to Claim 13. Tsui in view of Sridhar and Bernhard further disclose wherein the network node to collect further network data associated with the operation of the first cell and the second cell after setting the antenna tilt angle; and to adjust operational parameters, based on the further network data, to further improve operational parameters to operate the adjusted other cell (Tsui Paragraph [0047] Adjustment of multiple antenna parameters aside from setting an antenna tilt; Figure 5-6; Paragraph [0051-0059] Various adjustments of operational parameters including steering edge traffic to one or more neighboring cells; Sridhar Figure 4; Paragraph [0033-0040] Triggered algorithms after the antenna tilt compensation in which various load balancing and other operational parameters may be adjusted).

Regarding Claim 18, Tsui in view of Sridhar disclose the non-transitory computer readable storage medium according to Claim 17. Tsui in view of Sridhar disclose antenna tilting but fail to disclose wherein the instructions further perform operations comprising: adjusting the coverage shape by determining an antenna tilt angle for one of the first cell and the second cell having higher signal coverage over the coverage area, using the tilt angle of the cell having the higher signal coverage as a reference tilt angle, determining a maximum down-tilt angle from the reference tilt angle for the other cell, and setting an antenna tilt angle for the other cell between the reference tilt angle and the maximum down-tilt angle.
However, Bernhard teaches wherein the instructions further perform operations comprising: adjusting the coverage shape by determining an antenna tilt angle for one of the first cell and the second cell having higher signal coverage over the coverage area, using the tilt angle of the cell having the higher signal coverage as a reference tilt angle (Figure 3-5 and 7; Paragraph [0016] the radiation pattern may be adapted by changing the down-tilt of the antenna. The basic effect of adaptively controlling the down-tilt of the antenna is the interference control in the area of the cell as well as in the neighbor cells. Interference may be radiated to the area where the coverage (e.g., service) can be supported. In case the cell shrinks, thus reducing the service area, the interference may be autonomously limited to that area. As a consequence of adaptively controlling the interference, the load in the network can also be balanced autonomously. If the antenna down-tilt is changed, the handover region between the cells will also change), 
determining a maximum down-tilt angle from the reference tilt angle for the other cell, and setting an antenna tilt angle for the other cell between the reference tilt angle and the maximum down-tilt angle (Paragraph [0045-0049] If the load in one cell increases, the down-tilt of the antenna may be increased. This may cause less interference to the neighbor cells such that the overall load carried in the network can still be accommodated. Owing to the fact that the neighbor cells still use less restrictive settings for the down-tilt, they can accommodate the traffic of the users in the border areas. As a further advantage, no changes to handover algorithms may be required, as the measured pilot signal power is coupled to the antenna tilt. When the down-tilt is increased, the handover region may move towards the cell center (e.g., the coverage and the footprint become smaller at the same time). For values of load between zero and about 50% of the maximum load, the tilt of the antenna is maintained constant at a minimum value MIN. For load values between 50% and 80% of maximum load the tilt is increased as a linear function of load up to a maximum value MAX, and for load values greater that 80% of maximum load the tilt may be maintained at the maximum value MAX. The antenna down-tilt may be varied between a minimum and a maximum value as defined or configured during network/cell planning. In the embodiment shown in FIG. 6, a linear relationship is assumed between a cell load of 50% to 80%. Alternatively, other (non-linear) functions could be applied and the antenna down-tilt could be varied over the entire range from 0% to 100% cell load. This scheme can be further enhanced by letting the radio network controller control the down-tilt as a function of the overall traffic situation in the network. In this case, further parameters (for example, location of the mobile stations within the cells and the condition in neighbor cells) can be taken into account when selecting the optimal down-tilt angle, leading to a self-optimizing network; That is an antenna tilt angle is selected for the other cell between the reference tilt angle and the maximum down-tilt angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsui in view of Sridhar with the teachings of Bernhard. Bernhard provides a solution in which interference in the network is decreased by automatically adapting the radiation pattern without operator intervention, thereby increasing the overall capacity of the network (Bernhard Abstract; Paragraph [0001-0013]).

Regarding Claim 19, Tsui in view of Sridhar and Bernhard disclose the non-transitory computer readable storage medium according to Claim 18. Tsui in view of Sridhar and Bernhard further disclose wherein the instructions further perform operations comprising, collecting the network data associated with the operation of the first cell and the second cell utilizing a Self-Organizing Network (SON) associated with the wireless communications network (Tsui Paragraph [0077] Self-optimizing networking devices; Sridhar Paragraph [0003 and 0019] The access nodes may be configured as elements of a self-organizing network (SON)).

Regarding Claim 20, Tsui in view of Sridhar and Bernhard disclose the non-transitory computer readable storage medium according to Claim 18. Tsui in view of Sridhar and Bernhard further disclose wherein the instructions further perform operations being aware that the first cell operates utilizing a first radio access technology and the second cell operates utilizing a second radio access technology (Tsui Paragraph [0033] multiple radio access technology system; Sridhar Paragraph [0022 -0031] Various radio access technologies; Bernhard Paragraph [0003-0005]).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Sridhar and Bernhard as applied to claim 3 and 11 above, and further in view of Ouyang et al. U.S. Patent Application Publication 2019/0373495, hereinafter Ouyang.

Regarding Claim 4 and 12, Tsui in view of Sridhar and Bernhard disclose the method and network node according to Claim 3 and 11. Tsui in view of Sridhar and Bernhard disclose antenna tilting including change the down-tilt of an antenna (Bernhard Paragraph [0016]) but may not explicitly disclose determining the maximum down-tilt angle based on signal coverage of multiple carriers in the coverage area. 
However, Ouyang more specifically teaches determining the maximum down-tilt angle based on signal coverage of multiple carriers in the coverage area (Paragraph [0056] The AI & ML assisted SON platform may minimize the loss function, within the bounds of various optimization constraints (e.g., minimum and/or maximum azimuth angles for each antenna associated with the cells in the problem cell group, minimum and/or maximum down tilt angles for each antenna associated with the cells in the problem cell group, and/or the like), to minimize weak coverage and/or interference for each cell in the problem cell group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsui in view of Sridhar and Bernhard with the teachings of Ouyang. Ouyang provides a solution in which a device automatically adjusts transmit power and electronic tilt of the antenna for optimizing cells in a mobile network which removes human subjectivity and waste from the process so as to improve speed and efficiency of the process and conserve computing resources. The device allows an artificial intelligence (AI) and machine learning (ML) assisted self-organizing network (SON) platform to optimize groups of cells in an easy manner so as to minimize loss function within bounds of various optimization constraints (Ouyang Abstract; Paragraph [0001-0003 and 0009-0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kronestedt U.S. Patent 6,104,936 – Method and Apparatus for Optimizing Antenna Tilt
Azem U.S. Patent 10,798,630 – Mitigating Co-Channel Interference In Wireless Networks
Sturgeon et al. U.S. Patent Application Publication 2020/0154285 – Method and Apparatus for Managing Antenna Tilt
Hunukumbure et al. U.S. Patent Application Publication 2012/0184280 – coverage Hole Compensation in a Cellular Wireless Network
Lee et al. U.S. Patent Application Publication 2013/0142183 – Cluster-Based Derivation of Antenna Tilts in a Wireless Network
Garcia Cabezas et al. U.S. Patent Application Publication 2011/0070908 – Setting the Radiation Pattern of an Antenna
Teillet et al. U.S. Patent Application Publication 2010/0311353 – Multi-Element Amplitude and Phase Compensated Antenna Array with Adaptive Pre-Distortion for Warless Network
Johnson U.S. Patent Application Publication 2019/0380046 – Dominance-based Coverage Management for Wireless Network

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414